Broyles, 0. J.
1. The' ground of the motion for new trial complaining of the admission of certain testimony of a witness for the State is without merit, since the ground discloses that the testimony was elicited from the witness (presumably, on cross-examination) by counsel for the movant. Where counsel on the cross-examination of a witness takes a chance by propounding a dangerous question, he will not be heard to object to the answer, no matter how prejudicial it may be, if the answer is a direct and pertinent response to the question. 1
2. After the introduction of evidence and the conclusion of arguments by counsel for both parties, it is within the sound discretion of the court to reopen the case and allow the introduction of additional evidence and further argument by counsel; and this discretion, unless manifestly abused, will not be controlled by the reviewing court. In this case no such abuse of discretion appears.
3. The defendant was convicted of selling whisky, and of keeping whisky at his place of business. The verdict was authorized by the evidence, and the court did not err in overruling the motion for new trial.

Judgment affirmed.


MacIntyre and Querry, JJ., concur.